NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE FINJAN, INC.
20 1 1- 1542
(ReeXaInination No. 90/0O8,684)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ORDER
Upon initial review of the briefs, the court deems it
appropriate to stay proceedings in this appeal pending
disposition of In re An,tor Media, 2011-1465.
The appellee's brief indicates that this appeal and In
re Ant0r Media both involve the issue whether a non-
patent reference is entitled to a presumption of enable-
ment. In re Ant0r Media is scheduled to be argued on
l\/lay 9, 2012.
According1y,
IT ls ORDERED THA'1‘:
(1) Proceedings in 2011-1542 are stayed pending dis-
position of In, re Antor Media, 2011-1465. The appellee is
directed to inform this court within 14 days of the issu-
ance of the mandate in 2011-1465 concerning how he

IN RE FlNJAN 2
believes that this appeal should proceed. The appellant
may respond within 14 days of the appellees submission.
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear In re Antor Media, 2011-
1465, to inform that panel of this appeal with a related
issue.
FoR THE CoURT
NAY 02 2012
lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Paul J. Andre, Esq.
Raymond T. Chen, Esq. _
Thomas W. Cunningham, Esq. (counsel in 2011-1465)
s8 `
FILED
u.s. ccom oF APPEALs F0n
mEFEnsmLclRcun
NAY 0 2 2012
JAN HOHBAL¥
CLERK